DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchi (GB 673812).
Buchi discloses compressor comprising: a blower having an impeller plate and a plurality of blades 19 attached to the impeller plate, wherein the impeller plate comprises a top surface, and the plurality of blades comprise a top surface (see annotated Fig. 1 below); and a housing 8 comprising a top housing portion and a bottom housing portion, the top housing portion having a slot upper edge with an inclined surface, and the bottom housing portion having a slot lower edge with an inclined surface; wherein the top and bottom housing portions are coupled together to form an impeller cavity, a collector 6 surrounding the impeller cavity, and a slot extending between the impeller cavity and the collector such that a distance between the inclined surfaces of the slot upper edge and the slot lower edge increases from the impeller cavity to the collector; and wherein the impeller is positioned within the cavity with the top surface of the plurality of blades aligned the slot upper edge, and the top surface of the impeller plate aligned with the slot lower edge.

[AltContent: textbox (Shelf )][AltContent: textbox (Slot lower edge)][AltContent: textbox (Slot upper edge)][AltContent: textbox (Impeller plate top surface)][AltContent: textbox (Impeller plate)][AltContent: textbox (Housing bottom portion)][AltContent: textbox (Housing top portion)]	
    PNG
    media_image1.png
    782
    379
    media_image1.png
    Greyscale

	Annotation of Fig. 1.

Regarding claim 7, the collector forms a volute (Fig. 1 above).
Regarding claim 11, Buchi discloses a blower comprising: an impeller having an impeller plate and a plurality of blades attached to the impeller plate (see annotated Fig. 1 above), wherein the impeller plate comprises a top surface, and the plurality of blades comprise a top surface; a housing comprising a top housing portion and a bottom housing portion, the top housing portion 
	Regarding claim 17, the collector forms a volute (Fig. 1 above).

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchi in view of Seib (8,596,413).
Buchi discloses all the limitations except the blower does not further comprising a sound-damping layer disposed on a portion of the housing as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the blower of Buchi with a sound-damping layer positioned in a diffuser passage for the purpose of reducing noise from the blower during operation.

Allowable Subject Matter
Claims 2-6, 8-9, 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Koga (2002/0106278), Sallou (3,197,124) and Umeyama et al. (7,261,513) are cited to show different centrifugal compressors having diffuser passages.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745